Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments made to claims 1, 8, and 15, the amendments include new matter not found in the specification in the recitation of: “generating...a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device by hashing at least the limited use key and the token corresponding to the account identifier...”
For purposes of examination, the above recitation is interpreted as generating a cryptogram comprising a limited use key, a token, and a device identifier. This cryptogram is further generated by hashing the limited use key and the token, but the claim does not recite that the device identifier is also hashed. Therefore, the Examiner concludes that the generated cryptogram comprises a combined hash of the limited use key and the token along with a plain text device identifier. 
However, paragraph 0076 of the published specification discloses that, “The mobile device 112 retrieves the generated limited use key from local memory and one or more transaction parameters from the transaction data. Based on these inputs, the mobile device 112 generates a cryptogram by, for example, applying one or more hash and/or encryption algorithms to the inputs. In a non-limiting embodiment, the mobile device 112 generates a cryptogram by hashing or combining the limited use key, PDOL data (including transaction parameters such as a transaction time), and a token corresponding to the account.” The specification does not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
The amendments to claims 1, 8, and 15 introduce new matter not found in the specification in the recitation of:
	Claims 1, 8, and 15, “generating...a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device by hashing at least the limited use key and the token corresponding to the account identifier...”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 1, 8, and 15 recite, “receiving...transaction data...wherein the transaction data comprises a token corresponding to an account identifier and at least one user identifier.” It is unclear whether the transaction data includes solely a token that corresponds to both an account identifier and at least one user identifier or both a token corresponding to an account identifier and at least one separate user identifier. Therefore, the scope of claims 1, 8, and 15 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3, 5-7, 10, 12-14, 17, and 19-20 are also rejected due to their dependence on at least claim 1, 8, or 15.
Claims 1, 8, and 15 recite, “identifying, by the transaction processing system, the user based on the at least one user identifier.” However, prior limitations recite, “generating, by the mobile device, a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device...” and In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3, 5-7, 10, 12-14, 17, and 19-20 are also rejected due to their dependence on at least claim 1, 8, or 15.
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding specifically independent claims 1, 8, and 15, the amendments overcome the prior 103 rejections over Prakash in view of Gemalto, Nagaraja, and Govindarajan. Prakash in view of Gemalto, Nagaraja, and Govindarajan does not teach the amended limitations of, “receiving, by the mobile device, transaction data from a point-of-sale system via a wireless communication with the mobile device, the transaction data corresponding to a transaction between the user and a merchant, wherein the transaction data comprises a token corresponding to an account identifier and at least one user identifier; generating, by the mobile device, a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device by hashing at least the limited use key and 
Furthermore, upon further search and consideration, the Examiner concluded that a new prior art rejection under 35 USC 103 could not be made in combination over a reasonable amount of references. Therefore, claims 1, 8, and 15 and their dependents are deemed to contain allowable subject matter over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheets (US 2014/0372308) discloses methods and systems for performing transactions between a merchant POS and a mobile device via use of a merchant token comprising a merchant account identifier. 
Goldschmidt (US 2019/0087815) discloses methods and systems for performing transactions between a merchant POS and a mobile device via use of a merchant token comprising a merchant account identifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685